Motion Granted; Order filed April 18, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-12-01131-CR
                                ____________

                    PAUL ARRINGTON WOOD, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

                                       &

                                 ____________

                              NO. 14-12-01132-CR

                                 ____________

                  LONE STAR LUBE & WASH L.P., Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee




                    On Appeal from the 337th District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1334849 and 1334851
                                    ORDER

      On December 12, 2012, Paul Arrington Wood filed a notice of appeal from
the judgment signed December 12, 2012, and the appeal was assigned to this court
under our appellate number 14-12-01131-CV. On December 12, 2012, Lone Star
Lube & Wash, L.P., also filed a notice of appeal from the judgment signed
December 12, 2012, which was assigned to this court under our appellate number
14-12-01132-CR. Both appeals allege the trial court erred in denying their joint
motion to quash the indictments.     On April 1, 2013, the appellants filed an
unopposed motion to consolidate the related appeals. The motion is GRANTED
and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-12-
01131-CR and 14-11-01132-CR CONSOLIDATED.

      Appellants’ consolidated brief is due on or before May 11, 2013.



                                    PER CURIAM